Opinión de conformidad de la
Juez Asociada Señora Rodrí-guez Rodríguez.
Estoy conforme con el resultado de la sentencia dictada por el Tribunal de Apelaciones en el caso de autos, la que se confirma mediante la sentencia que hoy dictamos por estar igualmente dividido este Tribunal.
Escribo para señalar que estimo que en casos como el de autos se requiere sopesar los criterios identificados en Pena v. Pena, 164 D.P.R. 949 (2005), antes de determinar si procede o no someter a una menor de edad, víctima de delito sexual, a unas pruebas sicológicas por parte del acu-sado, adicionales a las que ya fuera sometida por el Minis-terio Público. Sólo de esta forma se logra “minimizar cual-quier efecto perjudicial que las constantes evaluaciones [sicológicas] tiene sobre los menores”. Id., pág. 963.
Ponderando los factores enumerados en Pena v. Pena, ante, a la luz de los hechos particulares de un caso, es que se logra establecer un balance adecuado entre el interés del acusado de defenderse en un proceso criminal llevando a cabo un descubrimiento de prueba adecuado, frente al derecho a la intimidad de los menores y al interés apre-miante del Estado de velar por la salud física y emocional de un menor. Los jueces debemos velar por que en los pro-cesos que se ventilen ante los tribunales en los que esté involucrado un menor víctima de delito sexual, el proceso en sí no le revictimice. Ello se hace más necesario en casos como el de autos, donde la condición mental de la víctima *8no está relacionada con un elemento esencial del delito imputado. Cf., Pueblo v. Ríos Alonso, 156 D.P.R. 428 (2002).
Finalmente, debo señalar que estimo que el hecho que en casos de esta naturaleza el Ministerio Público someta a una víctima a una evaluación sicológica, no hace un nuevo examen menos invasivo y potencialmente perjudicial a la salud emocional de la menor. A mi juicio, ese factor no puede ser considerado como un criterio para sostener que el derecho a la intimidad o a la integridad de la menor no se verá afectado autorizando los nuevos exámenes.
— O —